 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ANDERSON THURSTON,                                   Case No. 2:18-cv-00527 CKD (PC)
12
                                            Plaintiff, ORDER
13
                    v.
14

15   R. YOUNGER, et al.,
16                                      Defendants.
17

18         The Court, having considered Defendant’s motion to modify the discovery and scheduling

19   order, and good cause appearing:

20         IT IS HEREBY ORDERED that the Court’s October 22, 2018 discovery and scheduling

21   order is vacated. The Court will issue a new discovery and scheduling order, if necessary, after

22   the parties’ settlement conference scheduled for January 15, 2019.

23   Dated: November 14, 2018
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                      1
                                                                      [Proposed] Order (2:18-cv-00527 CKD)
